Zimmerman, J.,
dissents for the reason that, in his opinion, compliance with the clear and mandatory provisions of Section 2117.06, Revised Code, in the manner prescribed, i. e., the presentation of a written claim to an executor or administrator for his allowance or rejection, within four months of his appointment, is a condition precedent to the bringing of an action on such claim. Such presentment of a claim, of which the fiduciary might not even be aware, as the statute plainly requires might well result in its payment or settlement without the necessity, expense, trouble and annoyance of a lawsuit.